Citation Nr: 1634941	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-18 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected fibromyalgia.

2.  Entitlement to service connection for osteopenia.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1983 to May 1986 and from September 1986 to November 1991, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In connection with this appeal, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of that hearing is of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2014 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claim for entitlement to an increased rating for fibromyalgia.

2.  Osteopenia is a known clinical diagnosis and is not attributable to undiagnosed illness or an unexplained chronic multi-symptom illness, nor is this condition otherwise related to the Veteran's active service



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to an increased rating for fibromyalgia have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for osteopenia have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, in a December 2014 statement from his representative, the Veteran expressly withdrew his appeal with regard to the issue of entitlement to an increased rating for fibromyalgia prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran testified before the Board in April 2015.

No VA examination was requested in relation to the issue of service connection for osteopenia.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the weight of evidence is against a finding that osteopenia had its onset during active service or within one year of separation from active service or competent evidence even suggesting that osteopenia may be associated with service.  As such, elements (2) and (3) are absent.  Therefore, as discussed in detail below, VA has no duty to provide a VA examination or obtain an opinion in this case.

Moreover, the U.S. Court of Appeals for the Federal Circuit has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's statements, no evidence is of record to suggest that the Veteran's osteopenia either began during or was otherwise caused by his active service.  As such, the Veteran's statements alone are insufficient to trigger VA's duty to provide an examination. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service. Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317 (c); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

The term "Persian Gulf Veteran" means a veteran who, during the Persian Gulf War, served on active military, naval, or air service in the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).  For purposes of § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2).  An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  Further, laypersons are competent to report objective signs of illness.  See Gutierrez, 19 Vet. App. 1.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  A medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2).

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Compensation shall not be paid under § 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c). 

The Veteran filed his service connection claim for osteopenia due to his service in Southwest Asia, which was denied by the November 2011 rating decision.

The Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, and he could thus potentially qualify for service connection under 38 C.F.R. § 3.317. 

At the outset, it is unclear whether osteopenia should be considered a chronic disability or whether it is more akin to a laboratory finding.  However, as will be discussed, the evidence of record fails to make it at least as likely as not (50 percent or greater) that the Veteran's osteopenia either began during or was otherwise caused by his military service.  As such, a determination as to whether it should be considered a disability need not be made at this time.

Regardless of whether it is considered a disability for VA purposes, osteopenia is a known medical condition.  As such, it is not considered to be an undiagnosed illnesses or an indicator of an unexplained multi-symptom illness, and it may not be presumed to be related to the Veteran's service under provisions applicable to undiagnosed illness or unexplained chronic multi-symptom illness.  38 C.F.R. § 3.317.

The Veteran's claimed osteopenia is not a qualifying chronic disabilities under § 1117.  As such, to the extent that the Veteran's claim for service connection is adjudicated under 38 C.F.R. § 3.317, the claim must be denied.  However, 38 C.F.R. § 3.317 is not the only basis for reviewing service connection, and the Board must consider other possible theories for service connection.

In cases in which a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's STRs do not show any complaints, symptoms, or diagnosis of osteopenia.  He had normal physical examinations in March 1986 and October 1991.

Furthermore, the Veteran also had a normal physical examination in July 1992 during his reserve service.

Medical records after the Veteran's separation from active service show that his physician wanted to do blood work for osteoporosis in January 2011.  In March 2011, a DEXA bone scan showed a diagnosis of osteopenia, almost 20 years after his separation from service.

At the April 2015 hearing, the Veteran testified that no physician has linked his osteopenia to chemical exposures.

The record contains no evidence of osteopenia in service or after his separation from service until decades later.  There is also no competent medical opinion of record which even suggests that the Veteran's currently diagnosed osteopenia even might be related to his service, to include any exposures therein, or a service-connected disability.

Consideration has been given to the Veteran's allegation that his osteopenia is due to his active service.  He is clearly competent to report symptoms such as pain that are capable of perception using one's senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe osteopenia symptoms, he lacks the medical training or qualification either to diagnose osteopenia or to relate it to any in-service exposure.  Id. 

As such, the criteria for service connection for osteopenia have not been met, and the Veteran's claim is denied.


ORDER

Service connection for osteopenia is denied.

A rating in excess of 40 percent for fibromyalgia is dismissed.

REMAND

In April 2010, the Veteran filed his claim for TDIU.  He asserts that he is entitled to TDIU due to his service connected disabilities, which are fibromyalgia, rated at 40 percent disabling, a right shoulder disability, rated at 30 percent disabling, and costochondritis, rated at 10 percent disabling.  The Veteran is also service connected for a left forehead scar and residuals from a right middle finger laceration and fracture, both at a noncompensable rate.

The Veteran has been afforded VA examinations for his service connected disabilities in June 2011 and September 2014, which found the Veteran capable of a limited range of sedentary work.

At the April 2015 hearing, the Veteran testified that he could only sit five to ten minutes, stand five minutes, walk 150 feet, and could not work above shoulder level.  He attributed these limitations to his fibromyalgia and right shoulder, but also to his low back pain, which is not service connected.  As such, the Veteran has reported a worsening of symptoms, which could affect his ability to perform sedentary work at the substantial gainful level.  A remand is warranted in order for VA to provide a new examination regarding the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination(s) to assess the functional limitations caused by his service connected disabilities (to include fibromyalgia and a right shoulder disability).   

The examiner(s) is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities.  The examiner must offer this opinion without regard to any impairment caused by nonservice connected disabilities.

In so doing, the examiner should discuss the Veteran's lay statement, to include his assertion that he is unable to hold small objects anymore due to his fibromyalgia.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


